Citation Nr: 0507384	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  03-31 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of left foot immersion injury.

2.  Entitlement to an initial disability rating in excess of 
20 percent for residuals of right foot immersion injury.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision issued by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) by which service connection was 
established for the residuals of foot immersion injury.  In 
August 2003, the veteran's notice of disagreement with the 
assigned disability ratings was received.  A statement of the 
case (SOC) was issued in October 2003 and the veteran 
perfected his appeal later that same month.  He withdrew his 
request for a hearing before a Veterans Law Judge in February 
2005 correspondence.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
this matter have been developed and obtained and all due 
process concerns have been addressed.

2. The evidence of record does not show the residuals of the 
veteran's bilateral foot immersion injuries include tissue 
loss, nail abnormalities, color changes, hyperhidrosis, or X-
ray evidence of abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for residuals of left foot immersion injury are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.104. Diagnostic Code 7121 (2004).

2.  The criteria for a disability rating in excess of 20 
percent for residuals of right foot immersion injury are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.14, 4.104. Diagnostic Code 7121 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2004).

In the appeal of an initial assignment of a rating 
disability, a veteran may be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

The determination of the merits of the claim must be made as 
to whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).  The Board notes that evidence 
supporting a claim or being in relative equipoise is more 
than evidence that merely suggests a possible outcome.  
Instead, there must be at least an approximate balance of 
positive and negative evidence for the veteran to prevail.  
Id. at 56.

Historically, the veteran's feet were determined normal upon 
his separation from service.  A February 1953 letter from a 
private physician indicates that the veteran was treated for 
severe epidermophytosis of both feet that the veteran 
indicated was diagnosed while in service as frostbite.  The 
veteran filed his claim with VA in May 2002 and service 
connection was established in a January 2003 rating decision.  
The rating decision reflects that a 20 percent disability 
rating was assigned for immersion residuals of each foot.

The veteran's current 20 percent disability rating 
contemplates: arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhirosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected area.  A 30 
percent disability rating contemplates arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) in the affected area.  38 C.F.R. 
§ 4.104, Diagnostic Code 7122 (2004). 

An April 2002 letter from a private physician indicated that 
the veteran was having problems with his feet and the 
physician was requesting help in obtaining special shoes for 
the veteran to help alleviate this problem.  No specific 
residuals or symptoms are mentioned and, thus, this letter is 
not particularly probative to rating the claimed 
disabilities.

The veteran asserts that he has pain, numbness, cold 
sensitivity, tissue loss around the heels, color changes, and 
nail abnormalities on both feet.

The veteran was examined for VA purposes in connection with 
this claim in August 2002.  The report from this examination 
shows that the veteran complained of pain, weakness, 
swelling, stiffness and fatigue while at rest and on standing 
and walking.  He described burning and aching of the feet all 
of the time with difficulty walking.  Upon examination, the 
skin of both feet was shiny and had no hair.  Dorsalis pedis 
pulse was 1+ bilaterally.  There were vascular changes 
consistent with peripheral vascular disease but there was no 
edema of the extremities.  The report indicates the veteran 
did not have hammertoes, hallux valgus or hallux rigidus.  X-
rays revealed no evidence of acute osseous injury or 
significant degenerative changes of either foot.  

While the veteran has specifically indicated that he had 
tissue loss and color changes, the August 2002 VA examination 
report shows that his skin was described only as "shiny" 
and there was no sign of abnormal weightbearing, particularly 
with regards to callosity or breakdown.  The examination 
report is silent as to whether the veteran has nail 
abnormalities and, even though he thoroughly described his 
symptoms of pain, the report does not indicate that the 
veteran referred to any nail problems when being examined.  
Furthermore, the veteran indicated in November 2002 that he 
would not be able to report to any further examinations.  As 
such, the Board must evaluate the veteran's claim on the 
evidence that is of record.  See, e.g., 38 C.F.R. § 3.655 
(2004).  Since there are no objective findings of tissue 
loss, nail abnormalities, or color changes, and the evidence 
does not show hyperhidrosis (excessive sweating) or X-ray 
evidence of abnormalities, a basis for an increased rating is 
not shown.  

In this regard, the Board notes that other disabilities that 
have been diagnosed as the residual effects of cold injury, 
such as Raynaud's phenomenon, muscle atrophy, etc., are to be 
separately evaluated unless they are used to support an 
evaluation under diagnostic code 7122.  38 C.F.R. § 4.104. 
Diagnostic Code 7121, Note 1 (2004).  As the veteran's 
bilateral vascular changes, (considered by the examining 
physician to be consistent with peripheral vascular disease), 
were used, in addition to the veteran's other symptoms, to 
arrive at his 20 percent disability ratings, a separate 
evaluation for any peripheral vascular disease is not 
appropriate.  Id.; see also 38 C.F.R. § 4.14 (2004).  
Likewise, the evidence of record does not show Raynaud's 
phenomenon, muscle atrophy or any other disability as a 
residual of immersion injury such that a separate disability 
rating is not warranted on any other basis.  Id. 

The Board notes that the evidence of record does not show 
evidence of tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or X-ray evidence of abnormalities of either 
the left or the right foot at any point during the pendency 
of this appeal.  Accordingly, a staged rating is not 
warranted in the instant case.  As the veteran's disability 
pictures do not more closely approximate the criteria for a 
disability ratings in excess of 20 percent, the preponderance 
of the evidence is against an increased rating for either 
foot at any point during the pendency of this appeal.  As the 
preponderance of the evidence is against his claims, the 
doctrine of reasonable doubt is not for application.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2004).

The Board observes that the August 2002 examination report 
shows the veteran referred to burning and aching of the feet 
all of the time with difficulty walking.  However, his 
immersion injury residuals do not present manifestations that 
could be regarded as presenting exceptional or unusual 
disabilities.  The disability ratings themselves are 
recognition that industrial capabilities are impaired and his 
disability pictures are not reflective of factors that take 
them outside of the norm.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  Accordingly, the Board finds that the 
disabilities at issue do not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2004).

In closing, the Board will address the notice and duty to 
assist requirements of VA as originally set out in the 
Veterans Claims Assistance Act of 2000 (VCAA).  In this 
regard, VA must notify the claimant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The veteran filed his 
original service connection claim in May 2002.  Immediately 
thereafter, he was notified by a letter in June 2002 that VA 
would help obtain evidence to support his claim, such as 
medical treatment records he identified.  He was informed 
that evidence pertaining to treatment of the disabilities of 
the feet since his discharge from service was needed.  He was 
also asked to send the information describing additional 
evidence or to submit additional evidence itself and thus may 
be considered advised to submit any pertinent evidence in his 
possession.  The veteran responded that same month, 
indicating that the doctors who had treated him for the 
disabilities were all dead.

The veteran filed a notice of disagreement with the 
disability ratings assigned for the residuals of foot 
immersion in August 2003.  Thereafter, a SOC was issued that 
provided the veteran with the regulations regarding VA's duty 
to assist with his claim and the regulatory criteria used to 
evaluate his disabilities.  Given the foregoing letter, 
together with the information provided in the rating decision 
and the SOC that explained the rationale for the RO's 
conclusions regarding the assigned evaluations in the instant 
case, the veteran has been provided with every opportunity to 
submit evidence and argument in support of this claim, and to 
respond to VA notices.  In fact, his August 2003 notice of 
disagreement that includes assertions tailored to the 
regulatory criteria used to evaluate his claim is evidence 
that the veteran had been notified of the type of medical 
evidence needed to support his claim.  Accordingly, the Board 
considers the VA's notice requirements have been met in this 
case and any issue as to timing to not have prejudiced him.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The veteran was afforded an examination in August 
2002.  See 38 C.F.R. § 3.159(c)(4) (2004).  The resulting 
reports have been obtained.  While further medical 
examination and clarification of evidence would be useful in 
the instant case, the veteran has indicated that he would not 
report to further VA examinations.  As such, a remand for 
further examination would serve no purpose and this claim has 
been reviewed upon the available medical evidence.  His 
service medical records and private medical evidence have 
been associated with this claims folder.  The veteran has not 
identified, or authorized the request of, any additional 
evidence.  Therefore, the Board concludes that no further 
assistance to the veteran regarding development of evidence 
is required, and would be otherwise unproductive and futile.  
See 38 U.S.C.A. § 5103A(b)(3) (West 2002); McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997). 

ORDER

An increased rating for residuals of left foot immersion 
injury is denied.

An increased rating for residuals of right foot immersion 
injury is denied.

	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


